Citation Nr: 1638447	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-27 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the lower left extremity.

2.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the lower right extremity.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a skin rash.

4.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

6.  Whether new and material evidence has been received to reopen the claim of service connection for restless leg syndrome of the left leg.

7.  Whether new and material evidence has been received to reopen the claim of service connection for restless leg syndrome of the right leg.

8.  Entitlement to service connection for peripheral neuropathy of the upper left extremity, to include as due to exposure to herbicides and toxic agents.

9.  Entitlement to service connection for peripheral neuropathy of the upper right extremity, to include as due to exposure to herbicides and toxic agents.

10.  Entitlement to service connection for fatigue, to include as due to exposure to herbicides and toxic agents and as secondary to service-connected posttraumatic stress disorder.

11.  Entitlement to service connection for anemia, to include as due to exposure to herbicides and toxic agents and as secondary to service-connected posttraumatic stress disorder.

12.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides and toxic agents.

13.  Entitlement to service connection for a prostate condition, to include as due to exposure to herbicides and toxic agents.

14.  Entitlement to service connection for a kidney disability, to include as due to exposure to herbicides and toxic agents.

15.  Entitlement to service connection for peripheral neuropathy of the lower left extremity, to include as due to exposure to herbicides and toxic agents.

16.  Entitlement to service connection for peripheral neuropathy of the lower right extremity, to include as due to exposure to herbicides and toxic agents.

17.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides and toxic agents and as secondary to service-connected posttraumatic stress disorder.

18.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and toxic agents and as secondary to service-connected posttraumatic stress disorder.

19.  Entitlement to service connection for restless leg syndrome of the left leg, to include as due to exposure to herbicides and toxic agents.

20.  Entitlement to service connection for restless leg syndrome of the right leg, to include as due to exposure to herbicides and toxic agents. 

21.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides and toxic agents.

22.  Entitlement to an initial rating in excess of 30 percent prior to May 24, 2010, in excess of 50 percent from May 24, 2010 to July 5, 2011, and in excess of 70 percent from July 5, 2011 to June 22, 2015, for posttraumatic stress disorder (PTSD).  

23.  Entitlement to a compensable rating for bilateral hearing loss.  

24.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 6, 2013, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to January 1969.

These matters come before the Board of Veterans' Appeal (Board) on appeal from September 2008, November 2013, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the September 2008 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating, effective November 6, 2007.  The rating decision also denied entitlement to a compensable rating for bilateral hearing loss.  Additionally, the claims of service connection for peripheral neuropathy of the bilateral upper extremities, fatigue, and anemia were denied.  Lastly, the RO determined that new and material evidence had not been received to reopen the claims of service connection for peripheral neuropathy of the bilateral lower extremities, a skin rash, diabetes mellitus, and hypertension.  

Thereafter, in an April 2010 rating decision, the RO increased the rating for PTSD to 30 percent disabling, effective November 6, 2007.  In an October 2010 rating decision, the RO increased the rating for PTSD to 50 percent, effective May 24, 2010. 

In the November 2013 rating decision, the RO denied service connection for Parkinson's disease.  Thereafter, in the February 2014 rating decision, the RO denied service connection for a prostate condition, kidney condition, and continued the denial of service connection for Parkinson's disease.  Additionally, it was determined that new and material evidence had not been received to reopen the claim of service connection for bilateral restless leg syndrome.  

In an April 2015 rating decision, the RO increased the rating for PTSD to 70 percent, effective July 5, 2011.  Finally, in an October 2015 rating decision, the rating for PTSD was increased to 100 percent, effective June 22, 2015.

The appellant and his friend testified before the undersigned at a Board videoconference hearing in May 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes that in a May 2016 rating decision, the RO denied entitlement to service connection for lung cancer.  Thereafter, in June 2016, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on the issue, the Board will not exercise formal jurisdiction over them at this time.

The Board observes that in an October 2015 rating decision, the RO granted entitlement to a TDIU, effective March 6, 2013.  The Veteran did not file a notice of disagreement; however, the issue of entitlement to a TDIU for the period prior to March 6, 2013 remains in appellate status per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for diabetes mellitus, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, bilateral restless leg syndrome, a prostate condition, a skin disability, Parkinson's disease, a kidney disability, and anemia, entitlement to an increased rating for hearing loss, and entitlement to a TDIU prior to March 6, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the substantive appeal (VA From 9) received in June 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the issue of entitlement to an initial increased rating for PTSD.

2.  In a September 2003 rating decision, the RO denied service connection for a skin rash, bilateral restless leg syndrome, diabetes mellitus, hypertension, and peripheral neuropathy of the bilateral lower extremities.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

3.  The evidence received since the September 2003 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claims of service connection for a skin rash, restless leg syndrome, diabetes mellitus, hypertension, and peripheral neuropathy of the bilateral lower extremities.

4.  The objective evidence does not show that the Veteran has chronic fatigue syndrome or a fatigue-related disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an initial increased rating for PTSD.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for reopening the claim of service connection for a skin rash have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

3.  The criteria for reopening the claim of service connection for restless leg syndrome of the left leg have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

4.  The criteria for reopening the claim of service connection for restless leg syndrome of the right leg have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

5.  The criteria for reopening the claim of service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

6.  The criteria for reopening the claim of service connection for hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

7.  The criteria for reopening the claim of service connection for peripheral neuropathy of the lower left extremity have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

8.  The criteria for reopening the claim of service connection for peripheral neuropathy of the lower right extremity have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

9.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

With regard to the claim of service connection for fatigue, the VA's duty to notify was satisfied through a letter dated in December 2007, which noticed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Post-service medical treatment records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Board notes that a VA examination was not provided in conjunction with the Veteran's claim of service connection for fatigue, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159 (c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no indication that the Veteran has been diagnosed with chronic fatigue syndrome or a fatigue-related disorder.  As such, there is no duty to afford an examination for the claim of service connection for anemia.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Withdrawal of Appeal for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2015).

In the June 2015 substantive appeal, the appellant indicated that he was withdrawing the appeal as to the issue of entitlement an initial increased rating for PTSD.  As such, the Veteran has withdrawn the claim and there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Therefore, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  New and Material 

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background

In a September 2003 rating decision, the RO denied service connection for a skin rash, restless leg syndrome, hypertension, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities.  The claims were denied because service treatment records were negative for complaints of, treatment for, or diagnoses of the conditions and there was no indication that the conditions were caused by such service.  Additionally, the RO noted that with regard to the appellant's claim of herbicide exposure, there was no evidence that the Veteran either served in Vietnam or was exposed to herbicides during military experience.  With regard to diabetes mellitus and hypertension, it was also determined that there was no evidence of the disabilities within one year of the last exposure to herbicides.  The evidence of record at the time of the September 2003 rating decision included service treatment records, the report from the National Personnel Records Centers showing no Vietnam service, private treatment records from July 2001 to May 2003, VA treatment records from August 1993 to April 2003, and the report of an August 2003 VA examination.

The appellant was notified of this decision and of his procedural rights by letter in September 2003.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the September 2003 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the September 2003 rating decision includes additional VA and private treatment records, lay statements, the report of a June 2012 VA diabetes examination, a March 2011 private opinion, and a transcript of the May 2016 Board videoconference hearing.

Analysis

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claims of service connection for a skin rash, restless leg syndrome, hypertension, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities.  

The evidence is new, as it was not part of the record at the time of the September 2003 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claims.  In this regard, the evidence suggests that the appellant's restless leg syndrome, hypertension, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities are related to a service-connected disability.  Specifically, in the March 2011 private opinion, the physician determined that the Veteran's service-connected PTSD exacerbated his restless leg syndrome, hypertension, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities.  

With respect to the skin rash claim, in testimony provide during the Board hearing and in additional lay statements, the Veteran reported that he had skin rashes during military service that were treated with soap and hydrocortisone.  He asserted that he has continued to treat his skin condition with over the counter treatment since that time.  Such statements suggest that the appellant's skin condition has persisted since military service and were not previously of record.

In light of the foregoing, the Board finds that new and material evidence has been received and the claims of service connection for skin rash, restless leg syndrome, hypertension, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities are reopened.  The Board finds that further development is needed prior to addressing the merits of the claims.  This is addressed in the remand section below.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain disorders associated with herbicide agent exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection is warranted for fatigue.  He contends that the condition is due to exposure to herbicides and toxic agents during military service.  

Service treatment records are negative for treatment for fatigue or manifestations associated therewith.

Military personnel records demonstrate that the Veteran was stationed aboard the USS Ranger.  In correspondence received in January 2014, the Veteran reported that he also served aboard the USS Constellation.  

In a Personnel Information Exchange System (PIES) response received in May 2003, it was noted that there was no evidence of herbicide exposure.  

Post-service treatment records demonstrate complaints of fatigue, however, it has been deemed a symptom of the Veteran's other diagnosed disabilities, to include his psychiatric disability and restless leg syndrome.

The Veteran submitted several statements regarding exposure to Agent Orange.  In a January 2014 report of general information, he reported that they sprayed Agent Orange from their ship, the USS Constellation.  Additionally, in a December 2015 correspondence, the Veteran reported that he was exposed to Agent Orange while serving on ships in the Subic Bay and Tonkin Gulf.  

In testimony provided during the May 2016 Board hearing, the Veteran reported that he was exposed to Agent Orange while stationed in the Philippines.



Analysis

After a review of the evidence, the Board finds that service connection for fatigue is not warranted.  In this regard, the record does not show a diagnosis of chronic fatigue syndrome or of a fatigue-related disorder at any time during the appeal period.  A review of the record demonstrates that the Veteran has been diagnosed with a number of disabilities to include PTSD and restless leg syndrome.  The evidence suggests that fatigue is a symptom of the diagnosed disabilities.  There is no indication that the Veteran has been diagnosed with an additional disability, separately manifested by fatigue.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for fatigue have not been met.  38 C.F.R. § 3.303.

In sum, there is no evidence that the Veteran has been diagnosed with chronic fatigue syndrome or a fatigue-related disorder.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for fatigue, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

ORDER

The appeal on the issue of entitlement to an initial increased rating for PTSD is dismissed.

New and material evidence having been received, the petition to reopen the claim of service connection for restless leg syndrome of the left leg is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for restless leg syndrome of the right leg is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for diabetes mellitus is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for hypertension is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for peripheral neuropathy of the lower left extremity is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for peripheral neuropathy of the lower right extremity is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a skin rash is granted.

Entitlement to service connection for fatigue is denied.


REMAND

Diabetes Mellitus

The Veteran asserts that his diabetes mellitus is due to exposure to herbicides and toxic agents during military service.  See August 2009 Substantive Appeal.  Alternatively, the appellant contends that his diabetes mellitus is secondary to his service-connected PTSD.  

The Veteran was provided a VA examination in June 2012.  The examiner determined that diabetes mellitus was not caused by the Veteran's service-connected PTSD.  However, the examiner did not provide an opinion regarding aggravation or direct causation.  Thus, the examination is inadequate to determine the service connection claim.  On remand, an additional VA examination must be provided.



Peripheral Neuropathy of the Bilateral Lower and Upper Extremities

The Veteran asserts that his peripheral neuropathy of the bilateral upper and lower extremities is secondary to his diabetes mellitus.  He also contends that his neuropathy is due to exposure to toxic agents during military service.  See January 2008 Correspondence and August 2009 Substantive Appeal.  In the May 2011 private opinion, it was noted that the conditions were exacerbated by the appellant's service-connected PTSD.  The Board observes that a VA examination has not been provided in conjunction with the peripheral neuropathy claims.  On remand, the appellant should be scheduled for a VA examination and an etiological opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

The Veteran asserts that his hypertension is due to exposure to toxic agents during military service.  Conversely, he contends that the condition is secondary to his diabetes mellitus.  In the May 2011 private opinion, the private physician, in part, opined that the Veteran's hypertension was exacerbated by his service-connected PTSD.  The Veteran has not been provided a VA examination for his hypertension claim.  A VA examination must be scheduled on remand and an etiological opinion must be obtained.  McLendon, supra.  

Bilateral Restless Leg Syndrome and Anemia

The Veteran asserts that his restless leg syndrome and anemia are due to exposure to toxic agents during military service.  See January 2008 Correspondence and August 2009 Substantive Appeal.  He also contends that his anemia is secondary to his service-connected PTSD.  In the May 2011 private opinion, the physician determined that the appellant's PTSD played a contributing and exacerbating role in the Veteran's conditions.  As the evidence suggests that the Veteran's bilateral leg syndrome and anemia have been aggravated by his service-connected PTSD, VA examinations must be provided and opinions should be obtained on remand.  Id.  


Prostate Disability

In the May 2011 private opinion, the physician indicated that the Veteran's incontinence (prostate disability) was aggravated by his service-connected disability.  Thus, an examination must be provided on remand.  

Skin Disability

The Veteran asserts that his skin disability had its onset during military service and has continued since that time.  

A review of the Veteran's service treatment records demonstrates that in January 1965, he was treated for lesions on his neck, which was treated with soap.

In correspondence received in January 2008, the Veteran reported that he has continued to use the soap prescribed during service and other over the counter products to control his skin condition.  The same assertion was made during the May 2016 Board hearing.  

Post-service medical records demonstrate treatment for and diagnoses of rosacea and dermatitis.

As there is evidence of treatment for a skin condition during military and a diagnosis of conditions thereafter, the Board finds that a VA examination must be provided on remand.

Parkinson's Disease and Kidney Disability

The Veteran asserts that his Parkinson's disease and kidney disability are due to exposure to herbicides and toxic agents during military service.  See February 2014 Statement in Support of the Claim.  While the evidence does not demonstrate exposure to herbicides, to include Agent Orange, during military service, exposure to toxic agents is consistent with his service.  As such, the Board finds that VA examinations must be provided on remand.  


Hearing Loss

During May 2016 Board hearing, the Veteran reported that his hearing loss had increased in severity since his last VA examination.  The Board notes that the Veteran's last VA examination was in December 2012.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

TDIU

The Board finds that the appellant's claim of entitlement to a TDIU prior to March 6, 2013 is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide opinions to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is caused by his service-connected PTSD?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus has been aggravated (chronically worsened) by his service-connected PTSD?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c. If diabetes mellitus is not caused or aggravated by the Veteran's service-connected PTSD, is it at least as likely as not (a 50 percent or greater probability) that diabetes mellitus is otherwise etiologically related to military service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner should also provide an opinion as whether prior to March 6, 2013, the Veteran's diabetes mellitus caused functional impairments which would be obstacles to potential employment.


2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide opinions to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is caused by his diabetes mellitus or his service-connected PTSD?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities has been aggravated (chronically worsened) by his diabetes mellitus or his service-connected PTSD?  

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c. If peripheral neuropathy of the bilateral upper and lower extremities is not caused or aggravated by the Veteran's diabetes mellitus or service-connected PTSD, is it at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of the bilateral upper and lower extremities is otherwise etiologically related to military service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner must discuss also the article regarding peripheral neuropathy and exposure to toxic agents identified in the August 2009 substantive appeal. 

The examiner should also provide an opinion as to whether prior to March 6, 2013, the Veteran's peripheral neuropathy of the bilateral upper and lower extremities caused functional impairments which would be obstacles to potential employment.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide opinions to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by his diabetes mellitus or his service-connected PTSD?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened) by his diabetes mellitus or his service-connected PTSD?  

c. If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

d. If hypertension is not caused or aggravated by the Veteran's diabetes mellitus or his service-connected PTSD, is it at least as likely as not (a 50 percent or greater probability) that hypertension is otherwise etiologically related to military service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner should also provide an opinion as to whether prior to March 6, 2013, the Veteran's hypertension caused functional impairments which would be obstacles to potential employment.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral restless leg syndrome.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide opinions to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral restless leg syndrome is caused by his service-connected PTSD?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral restless leg syndrome has been aggravated (chronically worsened) by his service-connected PTSD?  

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c. If bilateral restless leg syndrome is not caused or aggravated by the Veteran's service-connected PTSD, is it at least as likely as not (a 50 percent or greater probability) that bilateral restless leg syndrome is otherwise etiologically related to military service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner should also provide an opinion as to whether prior to March 6, 2013, the Veteran's bilateral restless leg syndrome caused functional impairments which would be obstacles to potential employment.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his anemia.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide opinions to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's anemia is caused by his service-connected PTSD?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's anemia has been aggravated (chronically worsened) by his service-connected PTSD?  

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c. If anemia is not caused or aggravated by the Veteran's service-connected PTSD, is it at least as likely as not (a 50 percent or greater probability) that anemia is otherwise etiologically related to military service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner should provide an opinion as to whether prior to March 6, 2013, the Veteran's anemia caused functional impairments which would be obstacles to potential employment.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his prostate condition.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all prostate conditions found on examination, to include urinary and fecal incontinence.  Thereafter, opinions should be provided for the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate condition is caused by the Veteran's service-connected PTSD?

b. Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate condition has been aggravated (chronically worsened) by his service-connected PTSD?  

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c. If a prostate condition is not caused or aggravated by the Veteran's service-connected PTSD, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate condition is otherwise etiologically related to military service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner should also provide an opinion as to whether prior to March 6, 2013, the Veteran's prostate condition caused functional impairments which would be obstacles to potential employment.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all skin disabilities found on examination and diagnosed since the filing of the claim in September 2006.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin condition had its onset during military service or is otherwise related to such service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must discuss the relationship, if any, to the skin lesions treated during service and any current skin condition.

The examiner must also consider and discuss the appellant's reports of continued treatment for a skin condition since service.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner should also provide an opinion as to whether prior to March 6, 2013, the Veteran's skin disability caused functional impairments which would be obstacles to potential employment.

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of his Parkinson's disease.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease had its onset during military service or is otherwise related to such service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner should also provide an opinion as to whether prior to March 6, 2013, the Veteran's Parkinson's disease caused functional impairments which would be obstacles to potential employment.

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of his kidney disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all kidney disabilities found on examination and diagnosed since the filing of the claim in February 2014.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed kidney disability had its onset during military service or is otherwise related to such service, to include due to exposure to toxic agents and herbicides?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion regarding exposure to toxic agents, the examiner must discuss the agents listed in the January 2008 Correspondence and August 2009 Substantive Appeal.

The examiner should also provide an opinion as to whether prior to March 6, 2013, the Veteran's kidney disability caused functional impairments which would be obstacles to potential employment.

10.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss and the impact of his hearing disability upon his vocational pursuits. 

The examiner should also indicate the occupational effects of the hearing loss, if any. 

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

11.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.






	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


